 68DECISIONSOF NATIONAL LABOR RELATIONS BOARDStarliteManufacturing CompanyandInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO.Case 31-CA-759June 21, 1968DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAOn March 26, 1968, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices,and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint.Thereafter,the Respondentfiled exceptions to the Trial Examiner'sDecisionand a supporting brief. The General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision,the exceptions, briefs,and the entire record in the case,and herebyadopts the findings,conclusions,and recommenda-tionsof the Trial Examiner, with the followingmodifications and additions:1.Although we agree with the Trial Examinerthat the Respondent had knowledge of its em-ployees'union activities prior to the June 23 layoffsand discharges,we do not find it necessary to relyon the smallplant doctrine or the inference theTrial Examiner derives from Pinto's use of the pasttense in describing when he learnedof the Union'sorganizational attempts.Apart from the foregoing,therecordasawholedemonstratessuchknowledge.We rely, in particular, on ForemanFontana's interrogationof Cavutoon the morningof June 23, Foreman Mataalii's interrogation ofChavez on the afternoon of June 23, and Mataalii'ssubsequent attempt to engage Hauser in afurthereffort to elicit information from Chavez, and Super-visor Polk's interrogation of Gonzales on the after-noon of June 23.We also agreewith the TrialExaminerthat therewas a disproportionate selection by the Respondent172 NLRB No. 2of union adherents for layoff and discharge. Thetestimonyof UnionRepresentativeVictor M. Val-dez indicates that 22 of Respondent's 58 produc-tionandmaintenance employees signed unionauthorization cards on or before June 23. Of the 11discriminatees involved in the proceeding, all ex-ceptHensonsigned cards. Thus, 10 of the 22 unionadherents in the plant were laid off or dischargedwhile only 1 of the remaining 36 employees wasdischarged, a clearly disproportionate selection.2. In affirming the Trial Examiner's findings withregard to the reinstatement rights of the dis-criminatees,we make the following additionalfindings regarding their status.Rafael Alzugaray,FranciscoCavuto,CarlosGonzales,RobertHenson,FaustinoMartinez, Esteban Perdomo,and Nicholas Perez were laid off on June 23, 1967,and subsequently recalled prior to the hearing.Gonzalo Perez and Oscar Velasco were laid offand have never been recalled. Guillermo Diaz andMillard Kaiser were discharged and have not beenreinstated.The Trial Examiner's RecommendedOrder treats Millard Kaiser and Oscar Velasco asif they had been recalled or reinstated. Since therecord shows that Kaiser was discharged andVelasco laid off on June 23, and that both havenot been recalled, we shall amend the Orderaccordingly.The Trial Examiner found, and we agree, thatRafael Alzugaray was not reinstated to his formeror substantially equivalent position as a heliarcwelder.The record shows that from December1966 to mid-April 1967 Alzugaray worked as aheliarc welder as a replacement for Bill Sumii, acertified heliarc welder, who was ill during thattime. After Sumii's return Alzugaray continued todo heliarc welding until his layoff on June 23. OnAugust 9 Alzugaray returned to the plant inresponse to Respondent's newspaper ad for heliarcwelders and applied for that position. ForemanFontana promised him a position if he obtained cer-tifications from an outside testing laboratory. Alzu-garay obtained the certifications but Fontana thenrefused him employ on the ground that no heliarcwelding positions were open. Alzugaray was re-called on October 30, 1967, but as an arc welderon work that does not require certification. TheTrialExaminer recommended that Alzugaray begiven an opportunity to qualify as a certified welderin Respondent's plant and on Respondent's equip-ment, and that if he should obtain the required cer-tifications he should then be employed as a heliarcwelder.We do not believe that Alzugaray's reinstatementto his former position as a heliarc welder should beconditioned on further testing. Up until his layoff, STARLITE MFG. CO.69Alzugaray worked as a heliarc welder with Respon-dent's apparent approval despite only partial certifi-cation.When he reapplied in August, Respondentconditioned his reemployment on his receivingspecific certifications from an authorized testingagency, which Alzugaray then obtained at his ownexpense. In light of this we see no reason why theburden of additional testing should be imposed onthediscriminatee.We note that there is noevidence in the record, for example, that Sumii wasrequired to take such tests following his return towork after his long illness.We shall amend theOrder to require Alzugaray's immediate reinstate-ment as a heliarc welder with backpay dating totime of his layoff.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, Star-liteManufacturing Company, Harbor City, Califor-nia, its officers, agents, successors,and assigns,shall take the action set forth in the Trial Ex-aminer'sRecommended Order,as somodified:1.Delete paragraph 2(a) of the RecommendedOrder and substitute the following:"(a) Offer Rafael Alzugaray a position as aheliarc welder."2.Paragraph 2(b) of the Recommended Order isamended to read as follows:"(b) Offer Guillermo Diaz, Gonzalo Perez,Oscar Velasco, and MillardKaiser ...."3.The fourthindentedparagraph of the noticeattached to the Trial Examiner's Decision isamended to read as follows:WE WILL offer to GuillermoDiaz,GonzaloPerez,Oscar Velasco, and Millard Kaiser ....4.Add the followingas thefifth indented para-graphof the notice:WE WILL, offer Rafael Alzugaray the positionof heliarc welder in our plant.herein called the Union, on June 30, amended onJuly 11 and September 27. The complaint, issuedon September 27, 1967, was amended at the hear-ing without objection2 and was answered on Oc-tober 7. Proper notice of the issuance of charges,amendedcharges,andcomplaintwasacknowledged by counsel for Starlite Manufactur-ing Company, herein called Respondent.The complaint alleged that Respondent unlaw-fully disch rged and refused thereafter to reinstate12 employees of Respondent.' It further allegedthat Respondent by certain acts and conduct inter-fered with, restrained, and coerced its employees inthe exercise of their rights guaranteed by Section 7of the National Labor Relations Act, as amended,herein called the Act. Respondent's answer ad-mitted certain allegations of the complaint but de-nied that Respondent had committed any unfairlabor practices.Additionally certain affirmativedefenses were set forth in Respondent's answer.At the hearing all parties were afforded an op-portunity to be represented by counsel, to presentevidence,to examinewitnesses, to argue orally, andto file briefs.Briefshave been received from theGeneral Counsel and Respondent. Respondent, inits brief, moved todismissthe complaintin its en-tirety. In view of my disposition of the issues on themerits,Ideny the motion.Upon the entire record4 and after careful con-sideration of the briefs filed herein, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a California corporation, is and hasbeen, at all times material herein, engaged in themanufacture, sale, and distribution of powerlawnmowers and aircraft and missile components.In the course and conduct of its business Respon-dent annually sells and causes to be transported itsgoods and products as described above, valued inexcess of $50,000, directly to points outside theState of California. The complaint alleged, theanswer admitted, and I find that Respondent is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. I further find that it wouldeffectuate the policies of the Act to assert jurisdic-tion herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: Upon duenotice, this case was heard by me, the dulydesignated Trial Examiner, at Los Angeles, Califor-nia, on November 30, 1967, December 1, 4, 5, and6, 1967.1The original charge was filed by InternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths,ForgersandHelpers,AFL-CIO,'All dates referred to herein are for the year 1967 unless otherwisespecified'G.C Exh 2.'General Counsel at the hearing moved to strike the name of Sidney Pat-terson,Jr., as one of the alleged discriminatees. The motion was granted.'Counsel filed a stipulation to correct the transcript of the proceeding incertain particulars The stipulation is approved 70DECISIONSOF NATIONALLABOR RELATIONS BOARDIf.THE LABORORGANIZATION INVOLVEDThe complaint alleged,the answer admitted, andI find that the Union is a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary FindingsThe evidence showed that Respondent operates asmall plant,employing approximately 80, of whomabout 58 may be termed rank-and-file productionemployees. The production area within the plant isabout 100 feet by 180 feet, most of this area beingvisible from a window of the production office. Itwas conceded that approximately 18 Spanishspeakingproductionemployees constituted a"fairly close knit group"; they fathered in groupsand talked during their off times.Itwas chiefly among this group of employees thatdiscussion concerning possible union organizationcommenced approximately 2 weeks prior to June23.Asa result of these discussions Rafael Alzu-garay and Guillermo Diaz visited the union officeon June 21 and obtained union authorization cardsprinted in Spanish and English;that evening andthe next eveningtheymade numerousvisits to thehomes of various employees. Francisco Cavuto wasenlisted by them to assist in the organizational at-tempt. Cavuto was given about 10 authorizationcards printed in English. On Thursday, June 22,and on Friday, June 23, Alzugaray, Diaz, and Cavu-to solicited fellow employees in the plant,obtainingsufficient signaturesto supportthe filingof a peti-tion for certification of the Union as the exclusivecollective-bargaining representative of the em-ployees.On the afternoon of June 23,Respondentlaid off or discharged 12 employees.B.Events of June 23About 11:25 a.m. on June 23,a few minutes be-fore the customary lunch break,Fontana ap-proached Cavuto and said,according to Cavuto'scredited testimony,"There is something funnygoing around you," and then inquired what wasgoingon.Cavuto replied that he did not know,whereuponFontana suggested,"Perhaps it'ssomething about the Union." Cavuto then replied,"It is true, that is right." Fontana then asked Cavu-to why he wanted the Union, whether it was money.Cavutosaid that he might be earning good moneybut some others were' not. Cavuto then testified asfollows:° From the testimony of Vincent Fontana, Respondent's vice presidentand productionmanagerFontana's testimony will be discussed further, belowIfind no violation because of this incident John Fontana was not a su-pervisor nor did the evidence establishthat he enjoyed special status How-ever, it is evident that Cavuto's union sympathies soon became commonknowledge throughout the plant...He alsotoldme, "Don't you realize whowould pay' you paid vacations and paidholidays?" I told him, "Yes, I realize you arethe one who pays them." But I also told himthat here a lot of people-wait a minute, I for-got, I recall something else I said tohim. This, Isaid, "If you allow me, I would like to expressmy viewpoint to you." Then, he said this: "Yousee, Frank, right now, you can talk to me faceto face and express your opinions and point ofview, but when and if the union comes, youwill not be able to do that." I told him, "If youwould pay the employees more, they wouldwork more." He said, "No, Frank, it doesn'twork that way. We pay you more because youwork more. It doesn't work with them." Aboutthat time, the lunch bell rang. Then I picked upmy lunch pail, and he made an aboutface andwent to the office. I noticed that he did notlook too well.Although Fontana admitted that he had a conversa-tion with Cavuto about that time, he testified thatthe conversation concerned a decrease in produc-tion. I do not credit Fontana6 and accept Cavuto'sversion of the conversation.After the foregoing conversation with Fontana,Cavuto went to lunchand returnedto work about12:05 p.m. Cavuto, about 10 minutes later, becameupset because John Fontana, Vincent Fontana'sbrother, made a gesture with his hands similar to aperson tightening a screw or a bolt.' He thereuponasked his foreman, Maury Polk, to be excused fromwork,saying his stomach was upset.Receiving per-mission,he left the plant and proceeded to theparking lot where he met Alzugaray and Diaz. Theydiscussed Cavuto's conversation with Fontana andthe gesture made by John Fontana and decided togo to the union hall.Afterconversing with unionofficials, they returned to the plant about 4:30 p.m.when everyone was coming out. They saw Fontanawho invited them in the office to pick up theirchecks.' Fontana told Cavuto, Alzugaray, and Diazthat he was laying them off because production wasgoing to slow up.Each of the three was given two checks, one forthe regularpay periodand onefor work to date.Fontana then said, "Good Luck."Alzugaray testified that on June 23, when he wasleaving the plant to have his lunch, he saw Fontanatalking to Cavuto, and Faustino Martinez informedAlzugaray that Fontana knew about the Union.10When Cavuto arrived at the parking lot Cavuto in-formed him concerning his conversationwith Fon-tana.Under these circumstances, Alzugaray fearedbeing discharged and decided to go to the union of-This was a regular payday9I interpret the above statement to mean that a cut in production wascontemplated.10The record is not clear what information Martinez possessed unless hedrew this conclusion after seeing Cavuto and Fontana in conversationHowever,this is indicative that the information quickly spread through theplant STARLITE MFG. CO.71fice to secure some kind of protection.He told hisforeman,Polk, that the lunch had upset hisstomach and in the company of Diaz and Cavutowent to the union office.Upon his return in thecompany of Diaz and Cavuto, he was given twochecks by Fontana and was told that he was beinglaid off.Augustine Chavez testified that on the afternoonof June 23, about 3 p.m., his foreman, HenryMataalii came to his work area and asked him if hehad signeda card. Chavez, although in fact he hadsigned a union authorization card,replied "no."Mataalii then said,"Don't worry, sooner or later Iwill discover whether you did sign a card or not."Whereupon Chavez made a motion drawing hishand across his neck and Mataalii nodded. LaterthatafternoonMataalii sentChaveztoassistanother employee,Frank Hauser,who at that timewas heating up some metal pieces with a torch.Chavez held the touch for him for a few minutes.Hauser told Chavez that Mataalii had sent him overso that Hauser could secure some informationabout the signing of cards.Hauser told him that asMataalii was looking in their direction to motionwith his head as if saying "no." Chavez did asdirected. After about 10 minutes, Chavez returnedto his own station.Abouta week laterChavez,when returning from lunch, overheard a conversa-tionbetweenHauser and Mataalii.He heardMataalii say that the Union would not be good forthe employees becausethe majority of them did notknow what they were doing, they often wastedmaterial, and if the Union came in the Companywould be forced to take on specialized personneland the majority of the present employees would belet go.Hauser,a witnesscalled by the General Counsel,testified that he commenced working for Respon-dent on May 10, 1964." He testified that Ross Pin-to, president of Respondent, was his cousin-in-lawand that Mataalii was his foreman.He furthertestified that he signed a union authorization cardon June 22.He then denied that he discussed theUnion with any supervisor and that Mataalii hadnot discussed the Union nor asked any questionsabout union cards. Hauser was then shown an af-fidavit,12 which he acknowledged was signed by himon August 1 in the presenceof Attorney Nortonand that he swore to the truth of the statements. Healso acknowledged that the statements contained inthe affidavit were made by him.Hauser,however,declared that he deliberately gave a false affidavitbecause he had problemswithMataalii.TheproblemsconcernedvariousdiscussionswithMataalii particularly concerning religion and alsothat about a year earlier Mataalii had insisted onhigher production. Hauser indicated that this washisway ofgetting revengebut now was sorrybecause he would be doing grave harm to Mataalii.Hauser's sworn statement to Norton is as follows:State of CaliforniaCounty of Los AngelesI,Frank Hauser, being duly sworn, deposeand say:I live at 3600 1/4 W. 60th St., Apt. 3, LosAngeles, Calif., phone 293-2251.Ihave worked for Starlite Mfg. Co. for 3years and 3 months. I have been a hydraulicpress operator most of that time. I report toHenry Mataalii, the press foreman.I signed a card for the Boilermakers' Unionon Friday June 23. I remember the datebecausemy mother passed away on Sunday,June 18 and I was away from work that weekuntilFriday, June 23, when I went back towork. Francisco Cavuto gave me the card atlunchtime, 11:30. I signed it and gave it backto him at lunchtime.On Friday afternoon, about 3:30 or 3:45Mataalii gave me my paycheck and also gave apaycheck to Augustine Chavez, who workswith me and also reports to Mataalii. At 4:30when we stopped working, Chavez and I wentout to the parking lot, and he told me about aconversation he had had earlier with Mataaliiwhich had occurred when Mataalii gave himhis check. I saw Chavez and Mataalii talking atthat time but was not close enough to hear theconversation myself. No one else was present.Chavez told me that Mataalii had asked himwhether he had signed a union card and thathe had told Mataalii that he hadn't. Chaveztold me the reason he told Mataalii that, wasthat he was afraid he would be laid off if hetold him he had signed. Chavez further told methat Mataalii said "Maybe one day I'll find outwhether you signed the card or not." Chavezdid not tell me anything at all about Mataaliihaving threatened to cut his throat or to lethim go if he found out that he had signed acard.On Saturday June 24 we worked until noon.About 11:30 Mataalii came to me and told mehe had tried to find out whether Augustine hadsigned a card and he couldn't, so he asked meto help him find out. Mataalii said to me "I'llsend Augustine to help you and you ask himwhether he signed a card."About 5 or 10 minutes to 12 Augustinecame over and told me Mataalii had sent himto help me. I told Augustine the truth, thatMataalii had asked me to question him aboutwhether he had signed a card, and I told him to" Hauser glancedat a paper on his hand when testifying as to the date ofhis employment He explained that he wasinclined to forget so wrote itdown" G C Exh 17 The entire affidavit is reproduced below 72DECISIONSOF NATIONALLABOR RELATIONS BOARDshake his head"no." He shook his head no.Mataalii apparently thought I hadn't signed acard and would help him find out about Au-gustine because Ross Pinto, President of Star-lite, ismarried to my first cousin,Josephine.Mataalii knew I am related to Pinto becausePinto told him that when I first started to workfor Starlite.Aftermy discussion with Augustine onSaturday morning,Iwent back to Mataalii andtold him that Augustine had not signed a card.Nobody else was present when I told Mataaliithat.Early the next week,I think it was Tuesday, Ifinished a job on my press and went to Mataaliito ask for another job.While looking throughthe job cards he said"You didn't sign a card?No you didn't sign one." I said"No, I didn'tsign."He was referring to the union card, notthe job card.Idon't sign job cards,anyway.Nobody else was present when he questionedme this way on Tuesday.As far as I know Mataalii did not threaten tolay anybody off if he found out that someonehad signed a card,but why else would he be sointerested in finding out?Ihave read the above,consisting of 4 pages,and it is true and correct to the best of myknowledge and belief./s/ Frank HauserSworn to, read, and subscribedbefore me this 1st day of August1967 at Los Angeles, California/s/ RaymondM. NortonAttorney, NLRB,Region 31The General Counsel offered Hauser's affidavitas substantive evidence.Respondent argued that itwas admissible only for purposes of impeachment. Iadmitted it for impeachment purposes with the un-derstanding that counsel would brief the questionof its admissibility as substantive evidence. TheGeneral Counsel submitted an excellent brief onthe question.Respondent's counsel in his brief ar-gues that the new Evidence Code sections of theCalifornia Code relied on by the General Counselhave not as yet been interpreted by the courts andtherefore there is no basis for their application.Counsel further argues that Hauser showed extremefortitude by repudiatingin totohis prior swornstatement.Itcan also be argued,as I find, that" Calif Stat of 1965, ch 299, effective January 1, 1967"The importance of thecommentsisunderscored by the statutorydeclarationthat they reflect thelegislative intent(official introduction p1008)770. Evidence of inconsistentstatementof witness770Unlessthe interestsof justice otherwise require, extrinsicHauser's repudiation stems from fear of economicreprisal,or family loyalty, or both.By his demeanor,it is clear to me that Hauser'stestimonial account lacked any quality of sincerity.It is my considered opinion that Hauser in denyingthe truth of the prior statements and by testifyingthat he did not have a discussion with Mataalii con-cerning Chavez or any discussion with Mataaliiconcerning union activity knowingly testified falselyunder oath.The weak and implausible reasons *,iven byHauser for the statement he gave voluntarily to At-torney Norton strengthen my conviction that hisoral testimony in significant elements is unworthyof belief.Inow hold,for the reasons stated below, thatHauser's affidavit(G.C. Exh.17) is admissible assubstantive evidence under the provisions of theCalifornia Code of Evidence adopted by the legisla-ture in 1965.13Section10(b)of the Act provides thatproceedings before a Trial Examiner of the Board;... shall, so far as practicable,be conducted inaccordance with the rules of evidence applica-ble in the district courts of the United Statesunder the rules of civil procedure for the dis-trict courts ....Rule 43(a) of the Rules of Civil Procedure forthe United States District Courts providesinter alia:... evidence shall be admitted which is ad-missible...under the rules of evidence ap-plied in the courts of general jurisdiction of thestate inwhich the United States court isheld . .In view of the foregoing it is necessary to ex-amine the Evidence Code of the State of Californiaadopted in April 1965.The Evidence Code of the State of California,with the official comments 14 of the California LawRevision Commission issued August 1965, reads asfollows:ARTICLE 3.PRIOR STATEMENTS OF WITNESSES§ 1235. Inconsistent statement1235. Evidence of a statement made by awitness is not made inadmissible by the hearsayrule if the statement is inconsistent with histestimony at the hearing and is offered in com-pliance with Section 770.15Comment. Under existing law, when a priorstatement of a witness that is inconsistent withhis testimony at the trial is admitted inevidence ofa statementmade by a witness that is inconsistent with anypart ofhis testimonyat thehearingshall be excluded unless(a) The witness was so examined while testifying as to give him anopportunity to explain or to deny the statement; or(b) The witness has not been excused from giving further testimonyin the action STARLITE MFG. CO.73evidence,itmay not be used as evidence of thetruth of the matters stated.Because of thehearsay rule, a witness'prior inconsistent state-mentmay be used only to discredit histestimony given at the trial.Albert v.McKay &Co., 174 Cal. 451, 456, 163 Pac. 666, 668(1917).Because a witness'inconsistent statement isnot substantive evidence, the courts do notpermit a party-even when surprised by thetestimony-to impeach his own witness withinconsistentstatementsifthewitness'testimony at the trial has not damaged the par-ty's case in any way. Evidence tending only todiscredit the witness is irrelevant and immateri-alwhen the witness has not given damagingtestimony.People v. Crespi,115 Cal. 50, 46Pac. 863 (1896);People v.Mitchell,94 Cal.550, 29 Pac. 1106 (1892);People v. Brown,81Cal. App. 226, 253 Pac. 735 91927).Section 1235permits an inconsistent state-ment of a witness to be used as substantiveevidence if the statement is otherwise admissi-ble under the conditions specified in Section770-which do not include surprise on the partof the party calling the witness if he is the partyoffering the inconsistent statement.BecauseSection 1235 permits a witness' inconsistentstatements to be considered as evidence of thematters stated and not merely as evidence cast-ing discredit on the witness, it follows that apartymay introduce evidence of inconsistentstatements of his own witness whether or notthewitnessgave damaging testimony andwhether or not the party was surprised by thetestimony, for such evidence is no longer ir-relevant(and, hence,inadmissible).Section 1235 admits inconsistent statementsof witnesses because the dangers against whichthe hearsay rule is designed to protect are lar-gely nonexistent. The declarantis incourt andmay be examined and cross-examined in re-gard to his statements and their subject matter.Inmany cases,the inconsistent statement ismore likely to be true than the testimony of thewitness at the trial because it was made nearerin time to the matter to which it relates and isless likely to be influenced by the controversythat gave rise tQ the litigation. The trier of facthas the declarant before it and can observe hisdemeanor and the nature of his testimony as hedenies or tries to explain away the inconsisten-cy. Hence,it is in as good a position to deter-mine the truth or falsity of the prior statementas it isto determine the truth or falsity of theinconsistenttestimonygivenincourt.Moreover, Section 1235 will provide a partywith desirable protection against the "turn-coat"witness who changes his story on thestand and deprives the party calling him ofevidence essential to his case.B. E. Witkin, probably the foremost authority onCalifornia law, stated in a recent treatise that thenew rule adopted the position of a number ofauthorities,including a few courts, that the funda-mental objection to prior statements on the groundsof hearsay is removed when the declarant is availa-ble for confrontation and cross-examination andthat such statements should therefore be admittedas substantive evidence.'6Considering Hauser's testimony in its entirety in-cluding his signed and sworn statement I find it cor-roborates Chavez' credited testimony in significantparts.I find,contrary to Hauser'swritten statementand in line with his oral testimony,thatHausersigned a union authorization card on June 22 andstaged the ceremony with Chavez, as described byChavez and in Hauser's sworn statement, on the af-ternoon of June 23 in order to lead Mataalii to be-lieve that he was complying with Mataalii's requestto inform him whether Chavez had signed a unionauthorization card. I am convinced that but for thislittledrama Chavez would have been laid off onJune 23, when, as found below, other employees,who were suspected of union sympathies were laidoff.It should be noted that Hauser for a period ofseveral months did not inform Attorney Norton noranyone else that his sworn statement was false.Moreover, if the statement was in fact a concoctionitwould be necessary for Chavez and Hauser tohave engaged in close collaboration, but Hauser of-fered no such testimony. In fact the statement itself,indicates lack of such a conspiratorial foundation.For,Hauser in his written statement, said thatChavez did not tell him about Mataalii's noddingresponse to Chavez' motion across his throat, nordoes he give details, as testified to by Chavez, of hisdiscussion with Mataalii the following week.Chavez on the other hand created a most favora-ble impression on the witness stand by his forthrightmanner.Having in mind that Chavez had not beenlaid off and was in Respondent's employ when testi-fying, I believe he is entitled to considerable creditfor giving testimony adverse to Respondent undercircumstanceswhich exposed him to possibleeconomic reprisal. Chavez displayed a good un-derstanding of English and expressed a desire for aninterpreter in order to be precise in his understand-ing of questions and his replies. Accordingly, as Ihave stated above, I fully credit Chavez' testimony.Ido not credit Mataalii's denials of the conversa-tions with Chavez and Hauser concerning Chavez'execution of a union authorization card. Mataaliiadmitted that he talked with Hauser about theUnion during the week after the layoff of June 23.He testified to quoting a biblical passage onwhether a person should join a union, specifying16 P. Calif Evidence,570 (W akin, 2d ed)[Bancroft-Whitney, 19661 74DECISIONSOF NATIONALLABOR RELATIONS BOARDthatitwasup to the individual. When asked if men-tion was made of the Union, Mataalii replied thathe stated his personal opinion. When asked to bemore specific in what he said about the Union, herepeated that he said it was up to the individual tojoin if hefeels it isright forhim. It is clearthat, attheveryleast,Mataalii'stestimony supportsChavez' to the extent thatMataalii andHauser didhave a discussionconcerningthe Unionduring theweek following the layoff. I credit Chavez' versionrather than that of Mataalii who seemed to me tobe evasiveand seeking,at times,refuge in mysticalreferences to hisreligiousconcepts.Inotheraspects of his testimonyMataaliiseemed desirousof placing Respondent in a most favorable lightrather than testifying in a forthrightmanner. Itherefore creditMataaliionly to the extent in-dicated.Carlos Gonzales testified that on the afternoon ofJune 23," about 4:15 p.m., Supervisor Polk askedhim how many cards they had. Gonzales replied 30or 33. Polk then said, "Why you don't ask me be-fore because I wouldsign the cardtoo." Polk thenasked Gonzales why he was not told about theUnion and Gonzales said that he supposed Polk wasconcerned with the interests of the Company. Afterthis conversation Polk went into the office andbrought out two checks which he handed to Gon-zales, and told Gonzales, "Well Carlo the companyslowed down production" Polk then added, "Pleasedon't be mad at me, after all, I am not the boss."Polk admitted that he had a conversation withGonzales about 4:15 p.m. on June 23, but statedthat it occurred when he was passing out thechecks. Polk stated that when he told Gonzales thathe was being laid off because of lack of productionand orders, Gonzales said, "Well, if I'm laid off,there should be 30 more." Polk asked, "Why?" andGonzales replied, "There's other people who signedthose cards." Polk then said, "I don't know whatyou are talking about." I credit Gonzales' version ofthe conversation.Polk testified that he mentioned this conversationon the following day to Pinto, president of Respon-dent, and another employee." He also stated thaton the next day he heard a rumor that cards hadbeen distributed in the plant. Under all the circum-stances, I find that, in fact, Polk informed Pinto onJune 23 of his conversation with Gonzales and thatPolk became aware of the distribution of unioncards on June 23. The layoff of June 23 and Fon-tana'stestimony, as recited below, confirms myfinding in this regard.Fontana testified, as noted above, that about11:30 a.m. on June 23 he discussed productionproblems with Cavuto seeking an explanation forthedecrease.He testified,when recalled as'rThe transcriptp 292,125 reads, "June 13 " I his is a typographicalerror and is corrected to read"June 23 "11Apparently Polk did know what Gonzales was talking about as heRespondent'switness, that,anticipatinga layoff onJune 23becauseof a cutback in production, heprepared a list of those to be laid off on June 17 athis home. He broughtthe list inon Monday, June19 and put it on Pinto's desk. Pinto concurred inthe list and Fontana kept it in his desk untilThursday evening when he turned it over to thepayroll department to prepare the checks. Fontanafurther testified that the checks were preparedFridaymorning,June 23, and that he did notdiscussthe layoff with the foremen or tell them whowas goingto be laid off. Fontana further testifiedthat he held productionmeetingswith foremenweekly but noton a regular basis.The meetingswere not scheduled for any particular day and heheld such ameetingon Friday afternoon, June 23,which was attended by all the foremen available in-cluding Niles Pinson,Polk, and Mataalii. Concern-ing the generalsubjectsdiscussed at this meeting,Fontana testified as follows:Q. At the productionmeeting thatyou heldonFridayafternoon,June 23,whatwasdiscussed, the generalsubjects?A.Well, with regard to production, I knewthat we were cutting down on the lawn mowerline, and I wastrying to get the jobs movingthat would not be the same particular line ofwork, so I had toput emphasison the variousjobs that were the next requirement.Q. Did you discuss the union at all or the at-tempted organizationof the plant?A. I didn't knowanythingabout the unionon June 23.Fontana deniedthat the meeting concerned thelayoffs and stated that that was not the reason forthe meeting.He admitted that he spoke to Cavutotwo or three times on June 23 and that he had aconversation with him about 11:25 or 11:30 a.m.but that hisdiscussionconcerned "beefing" upproduction because it was falling off.Fontanadenied that he saw any employeespassing out unionauthorization cards at any timeprior to or on June 23 although he spent 60 to 70percent of histimein the production area. Fontanastated that he first learned about the Union whenhe was calledintoPinto's office on Saturday morn-ing, June 24, and was shown the letter from theUnion in which it claimed majoritystatus. 19Thereafter,apparentlyon June 24, Fontanatestified there was much discussion and wonder astowhich employees favored the Union. Fontanaestimated that there were 20-30 employees em-ployed for less than 1 to 1-1/2 years who would beinterested in the Union. He denied that a list ofsuch employees was prepared by him.RossE. Pinto, called by the General Counsel'20testified that he was president of Respondent; that,thought it was of sufficient importanceto reportto PintoG C Exh. 3" Under rule43(b) of theFederal Rules ofCivil Procedure STARLITE MFG. CO.when he received the Union's claim of majority,Fontana prepared a list of those whom he thoughtmight favor the Union.As there were about 20names on the list, Pinto sent the Union a letter onJune 27 questioning its assertion of majority status.Pinto also testified as follows:210. Did you ever hear of employees passingout authorization cards?A. Yes, on the24thIheard of it,the Satur-day when I got this letter.0. Before June 24, to and inclusive of June23rd,did any manager or supervisor report toyou that any employees had been passing outauthorization cards?A. No, sir.TRIAL EXAMINER:Who told you about it onJune 24th?THE WITNESS:Mr. Fontana.Q. (By Mr. Roth)What did he say to you?A. He told me the unionhad beentrying toget into the plant,and some people in the planthad signedsome cards.22That was my firstknowledge of it.Pinto further testified that Fontana told him thathe was not discharging the employees on the layofflist that he had prepared but was laying them off.Esteban Perdomo credibly testified that he signeda union card about June 21; that about 4:20 p.m.on June 23 Fontana handed him two checks andPerdomo asked,"Why twochecks?" Fontanareplied, "Well, because the factory is in a lowproductionperiod."Whereupon Perdolrio re-marked,"Could it be,perhaps,because of theUnion?"Fontana said,"no," it was because of lowproduction.23As has been repeated on many occasions, it isseldom that motive can be established by directevidence.The Ninth Circuit Court in a recent decision24stated the situation quite succinctly where it said:Actual motive,a state of mind,being thequestion,it is seldom that direct evidence willbe available that is not also self-serving. Insuch cases,the self-serving declaration is notconclusive;the trier of fact may infer motivefrom the total circumstances proved.Other-wise no person accused of unlawful motivewho took the stand and testified to a lawfulmotive could be brought to book.Nor is thetrier of fact-here the trial examiner-requiredto be any more naif than is a judge.If he findsthat the stated motivefor a discharge is false, hecertainlycan inferthat there is another motive.More than that, he caninferthat the motive isone that the employer desires to conceal-an un-°1Transcript p 409.n Emphasis supplied1' Fontana's casual negativereply portrays knowledge of union activityamong the employees._' Shattuck Denn Mining Corporation v N L R B,362 F 2d 466 (C A9)75lawful motive-at least where, as in this case,the surrounding facts tend to reinforce that in-ference.[Emphasis supplied.]Iam well aware that the burden of proving an im-proper motivation for a layoff or discharge is upontheGeneralCounsel.Thus an employer maydischarge or layoff employees with impunity if suchis not motivated, at least in part, by the employees'unionactivity.25The crucialquestion,whether the layoffs anddischarges of June 23 were motivated, at least inpart, by the known union activity of the employees,requires resolution of the credibility of the wit-nesses. I have indicated, above, my disposition tocredit certain testimony and to discredit othertestimony.However, an analysis of Vincent Fon-tana's own testimony, in conjunction with that ofPinto, fortifies the above findings and has led me todiscredit Fontana in important particulars.Pinto testified that Fontana told him on Saturday,June 24, that union authorization cardshad beendistributed inRespondent's plant.Nevertheless,Fontana states that he knew nothing about unionactivity until Saturday, June 24. Clearly after thelayoff of June 23, no distribution of cards tookplace on June 24.26 Fontana did not say to Pintothat he learned about card distribution on June 24,rather Fontana on June 24 reported to Pinto, whomI credit on this aspect, that he knew therehad beenunion solicitation among employees. Fontana,therefore,must have learned thus on June 23 orearlier.Again Foremen Mataalii and Polk stated thatthey knew nothing about the layoff until late in theafternoon of June 23. Polk in fact distributed someof the checks to laid off employees. However, therewas a meeting of foremen on the afternoon of June23. It seems incredible that theimminentlayoff of12 employees was not discussed. Surely if produc-tion problems were discussed, as Fontana testified,the personnel available for production of necessityhad to be mentioned. Especially is this so whenFontana testified that production meetings weredesigned to inform the foremen what productionwas expected. Fontana testified that he spoke toCavuto two or three times on June 23 concerninglow production or as he put it about "beefing" upproduction.It seems rather strange to discuss thesematters with an employee who is scheduled to belaid off in a few hours. The weakness of Fontana'stestimonial account of the events of June 23 isfurther illustrated by the contradictory testimony ofHelaineMather,Respondent'sbookkeeper. Shetestified that she did not make out the checks forthe employees to be laid off until the afternoon ofraN L R B v Ace Comb Co,342 F 2d 841 (C A 8), see alsoSteel Indus-tries,Incorporated v N L.R B,325 F 2d 173 (C A 7), wherethe court said'1an employer has the right to discharge anemployee for goodreason,bad reason or no reason,absent discrimination."IInasmuch as the employees soliciting union authorization cards andmost active in the Union werelaid off on June 23 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 23 while Fontana testified the checks weremade out in the morning.In the consideration of the credibility factors, itseems necessary to reflect on certain aspects ofCavuto's testimony and his relationship to Respon-dent.Cavuto,in effect,testified that he was con-sidered a valuable employee of Respondent and ahigh producer.Fontana's testimony that he wascomplaining to Cavuto of low production includedseveral statements disparaging Cavuto's productionby reference to excuses given by Cavuto whichFontana did not credit.On the other hand, Cavu-to's testimony that he was consulted concerning thesetup of a new production line was conceded byFontana. Apparently to minimize the value placedon Cavuto'sopinion,Fontana said he consultedother employees concerning the matter and wouldhave me conclude that under these circumstancesthe discussions with Cavuto were routine.Ido notfind this to be the case.The drawings in evidence27establish through Cavuto's and Fontana's testimonythat Cavuto's opinion was specially solicited andthat his suggestions were apparently given muchweight.Fontana did not particularize by name anyother employee who was consulted nor did he testi-fy that any other employee was supplied with thediagrams or was asked to submit alternate dia-grams.The evidence shows Cavuto, however, wasasked to inspect the diagrams and that he alsoprepared a diagram of his own which was con-sidered.Respondent's sudden layoff of Cavuto,therefore,by itself,constitutes such a departurefrom a reasonable course of action as to warrantdisbelief of Respondent's reasons for the layoffsand discharges of June 23.In view of all of theforegoing I do not credit Fontana's and Pinto'stestimony that a layoff list was prepared on June17; that a layoff was decided upon on June 17; andthat the layoff was not motivated by antiunion con-siderations.28 On the contrary,Ifind that the fact ofunionactivitywithinRespondent'splantwasdiscovered on June 23;thatRespondent reactedquickly to eliminate the chief union protagonistsand included some borderline employees to givecolor to the alleged economic reasons for the layoffand discharges.2Ifind that none of the employeeswould have been laid off on June 23 and nonewould have been discharged on that date absentknowledge by Respondent's officials that a unionorganizational drive was in progress.The small-plant theory seems peculiarly applica-ble to the instant case.There were approximately58 production employees in the period June 21 to23.Most if not all production employees could beobserved from Fontana'sofficewindow.Addi-tionally several foremen and Fontana circulatedthroughout the day in the production area. Cer-tainly, as a practical matter,one need not engage inspeculation to infer that knowledge of union activi-tywould quickly become known to management.Rather,itwould seem that a realistic appraisalrequires the inference that such knowledge wasacquired,quickly spread throughout the plant, and,as found above,acted upon.30C. Economic Justificationfor Layoffs andTerminationsRespondent argues in its brief that its negativecash position necessitated the layoffs and termina-tions of June 23 and that its financing companyserved notice that inventory would not be financedafter June 30, but would be resumed in October.Pinto,Respondent'spresident,testifiedthatRespondent's financing is obtained through WalterHeller Company by way of advances on accountsreceivable and on finished goods inventory; thatlawnmowers31 are shipped from about October 1 toApril 10 of the following year;that at the end ofFebruary the inventory was 1593 units and thefinance company put a limit of 600 units with theadded condition that the entire inventory bedisposed of by June 30;that at a conference with arepresentative of Heller,Pinto assured him that theinventory would be disposed of by June 30; that astaff meeting was held on June 17 which includedFontana, Fred Gant,Respondent's CPA,controller,and financial adviser,and a Mr.Paul, Respondent'smarketing director;that at this meeting a deter-mination was made that the labor force had to bereduced as that was the largest cash item inRespondent'sweekly budget;thatFontana wasdirected to lay off an adequate number of person-nel in the lawnmower section to sustain Respon-dent's cash position;that the last time there was alayoff was in 1960 or 1961 when 3 or 4 out of atotal of 20 employees were laid off,and no noticewas given to them; that this was prior to theRespondent's entering into lawnmower productioninNovember 1962, when it began marketing theminMarch or April 1963; and that, on June 23Respondent had 70 completed units in inventoryand $387,000 worth of incomplete,or work-in-process, inventory,which was sufficient to takecare of all anticipated production requirements forthe remainder of the month.WilliamCampbell,awitness called by theGeneral Counsel, testified that he is employed byRespondent in production control and purchasingfor lawnmower production;that records of produc-'rGC Exh 13(a)and(b)Further contradiction of Respondent'scontentions in this regard issupplied bythe caseof Oscar Velasco Velasco on temporaryfurloughfrom the armedforces washired on June 19 towork whileon furlough Hewas included in thelayoff of June 23 If the layoffhad been contemplatedon June 17,Velasco would not have been hired on June 19" Sheraton-Houston Corporation,148 NLRB 1195, 1206N L R.B. v Melrose Processing Co,351 F 2d 693(C A8);N L R.Bv EntwistleMfgCo,120 F.2d 532 (C A 4)" The lawnmower segment of Respondent's business alone is in issue STARLITE MFG. CO.77tion, shipments, and inventory were maintained byhim personally from October 1966 to the end ofJune 1967, and since that time under his direction;that the report nearest to June 17 is dated June 20and it would have been distributed the followingweek; that he did not remember any special requestfrom management for these records on a daily basisat any time in June;32 the records show that an in-ventory of 70 lawnmowerswas maintained in June;56 in July; 156 in August; and 213 in September.The records of production" show that the lowestlevels of production were reached in the weeks ofJune 19-24 (73), June 26-July 1 (61), and July5-8 (51). It should be noted that the first and lastperiods mentioned above covers shorter weeks anda reduction in personnel.34Thereafter productionreturned to what appears normal,approximately80-100 units per week, and about 400 per month.Superior production, as Cavuto testified, was ob-tained in May (555 units).Inote also that invento-ry did drop in the latter part of June and July butbegan to increase in August.Iam unable to con-clude from Respondent's records that production oflawnmovers was in fact curtailed for the summer aswas the contention.It is true thatfor 3 weeks, in-cluding the week of the layoff and terminations,there was a drop in production but this could be ex-plained by the need of training and transferring newemployees to lawnmower production and theshorter workweeks.Additionally overtime continued to be offeredemployees after June 23 on the same basis as be-fore June 23. Doubt is further cast on the economicjustification by the fact that Respondent continuedto advertise from June 14 through 18 for categoriesof employees similar to those laid off.Moreover,four college students were hired the week prior tothe layoff and continued to work all of thesummer.35Pinto's recital of the demands of the financingagent is self-serving and unsubstantiated by anydocumentary evidence or testimony from thefinance company. Respondent's own records showcontrary to Pinto's testimony that because of thefinance company's attitude no inventory could bemaintained on June 30 and presumably thereafteruntil financing commenced again October 1, an in-ventory was constantly maintained and increased toreach 156 at the end of August and 213 at the endof September. During this same period productionwas increased to 437 in August and 408 in Sep-tember. Finally Campbell's testimony that he re-members no special request in June for the recordsmaintained by him tends to negate the contentionthat the import of any meeting on June 17 includeda decision to reduce personnel.Ifindthat,under the circumstances, theeconomic defense is unconvincing and I reject it.D. Concluding Findings ConcerningLayoffs of June 23Henson,employed by Respondent in April 1966,had other employment during a 2-week periodprior to June 23. He informed Respondent of thisfact.He admitted to frequent absences and tardi-nessbut testified that his supervisor did not com-plain"too much" and that he was never threatenedwith discharge.Henson did not sign a unionauthorization card although he became aware ofunionactivity a week prior to June 23. He wasdischarged on June 23 but recalled on June 28 hav-ing beencontacted through his mother on June 25.When Henson reported for work on June 28, Fon-tanatold him that he was shorthanded because ofthe layoff of June 23 and some people quitting. Onreturning to work Henson worked overtime.In my opinion the favored treatment accorded toHenson emphasizes the discrimination practicedagainst thosewho supported the Union.It is ap-parent that by Sunday, June 25, Respondent hadmade a determination as to which employees wereunion adherents and that Henson was not markedas a union adherent. It further appears that becauseof the actual shortage of employees Henson was thefirst to be recalled.It is immaterial whether Hensonwas laid offs on June 23 because he was asuspected union adherent or whether he was in-cluded to color the layoffs as windowdressing.37 Ineither event Respondent violated Section 8(a)(1)and (3) by Henson's layoff or discharge. Certainlythe immediate recall of Henson,whose dischargeunder other circumstances would be justifiedbecause of his tardy and absentee record, casts lightuponRespondent's attitude toward employeessuspected of union sympathies who possessed equalor better skills and more regular habits but whowere not recalled or were recalled muchlater. Butfor the known or suspected union sympathies ofthese other employees, it is clear that they wouldhave been recalled ahead of Henson. Diaz, for ex-ample, not only was an arc welder but had machineoperator experience which would easily qualify himfor many jobs in the plant filled by less regular andcompetent employees, like Eldredge, Henson, andHarry Ross, another employee who had not signeda union card.MillardKaiser was discharged on June 23 al-legedly for incompetence. Kaiser impressed me as asincere forthright witness who was willing to workhard to keep his job. He testified that his produc-'rThe records submitted are designatedG C Exhs. 19, 20, 21and RespExh. 333GC Exh 20(a) and (b)" Due to the layoffs and terminations on June 23" In addition,as notedabove, Velascowas hired June 19 and included inthe layoffof June 23.m Actuallyhe was discharged.37 Sheraton-HoustonCorporation, supra 78DECISIONSOF NATIONALLABOR RELATIONS BOARDtion had increased to a point where he was exceed-ing the normal quota.Foreman Polk disputedKaiser's testimony stating that Kaiser's productionfell below the normal requirement.Ido not creditPolk as I found him an unsatisfactory witness inother aspects as noted above. Moreover, Polktestifiedproductionrecordswereavailable,nevertheless they were not produced.IcreditKaiser and find that Kaiser was included in thelayoff because of his suspected union activity.Oscar Velasco,on furlough from the armedforces, was reemployed by Respondent on June 19with the understanding that his employment wouldcontinueuntilrecalledtomilitaryservice.Nevertheless,he was included in the layoff of June23.Respondent contended that Gonzalo Perez per-formed his janitorial duties in an unsatisfactorymanner and was discharged on June 23 for thatreason.Ido not agree.Icredit the abundantevidence attesting to the competency of Perez. Iconclude that his inclusion in the layoff of June 23was designed to stifle union organization.In finding above that the layoffs of June 23 werefor discriminatory reasons, I have considered therelatively unskilled nature of the work performedby the employees.It appears that all jobs,with theexception of heliarc welding,were not permanentlyassigned to any particular employee.Employeeswere frequently transferred and learned any par-ticular job in a matter of days.Under these circum-stances, it appears to me that even if there hadbeen a necessity for some curtailment,which I donot find,the sudden decision to institute the layoffon June 23 was discriminatorily motivated. I furtherfind, as stated above, that the layoff was aimed atoustingthoseemployeeswhom Respondentsuspected of union leadership and/or sympathy. Ialso find that several employees were included tolend color to Respondent'scontention that thelayoff was economic and to bolster the contentionthat some were terminated for incompetence. I findthat even in those cases where a legitimate reasonfor discharge may have existed,Respondent has notdisentangled itself from the fact that the layoff ofJune 23 was illegally motivated.Evidence by the General Counsel of dispropor-tionate selection of union adherents for discharge,while not in itself determinative,creates a strong in-ference of unlawful discrimination.38In the particulars already discussed and in thetotality of its defense,it is my finding that Respon-dent failed to present a probative,plausible, oradequate explanation that the ostensible"reductionin force"was economically and not discriminatorilymotivated.In any case, whether or not Respondent had valideconomic grounds for curtailing its employee com-plement when it did, the record as a whole requiresthe holding that discriminatory reasons motivatedthe layoffs on June 23. Accordingly, I find thateach of the employees laid off on June 23 were dis-criminatedagainst inviolation of Section 8(a)(1)and (3).E.The AllegedDiscriminatoryRefusals ToReinstateThe General Counsel contends that Respondenthas refused to reinstate certain discriminatees totheir former or substantially equivalent positions.Rafael Alzugaray was hired as an arc welder inJanuary 1966. For a period of 4 months commenc-ing December 1966, he replaced Bill Sumii, a cer-tified heliarc welder, who was ill during that time.Alzugaray further testified that he was compli-mented by Fontana on several occasions,the lasttime about 1 week before June 23 for work he hadperformed on stainless steel tables;that he had in-structed George Hall in welding at Polk's request inJune or July 1966, and had helped a welder namedLuther Eldredge;that his rate of pay was $2.60 perhour at the start and$3.25 per hour on June 23,having been last given a raise of 25 cents per hourin January;that he was active in organizing theUnion in the plant on June 22 and 23, and hadsecured signed cards from eight or nine employees;that prior to his layoff on June 23 he was doingheliarcwelding on both stainless steel and alu-minum; that, since his recall on October 31, he hasbeen doing arc welding outdoors which requiredmoving and lifting of heavy metals; that on August9 he came to the plant and talked to Fontana inCavuto's presence; that he asked Fontana for work,Fontana said there was none, and Alzugarayshowed him a newspaper clipping of an advertise-ment Respondent had placed for certified heliarcwelders;39 Alzugaray then asked for a chance so hecould be certified by Respondent,Fontana refusedsaying it would cost $100 for each test. Alzugarayasked if he brought an outside certification wouldhe get a job.Upon Fontana's affirmative reply, Al-zugaray went to Advance Testing Laboratories Inc.and returned with certifications. °Upon examiningthe certifications,Fontana expressed surprise andwent to check with someone; upon returning Fon-tana said,"That's fine,but these are not the ones Irequire."Fontana then instructed Alzugaray tosecure certifications designated as .125,6061 T6,Joint 5,6, and 7. Upon being asked,Fontana said ifthis certification was received Alzugaray would begiven a job.The next day,August 10,Alzugarayreturned with the required certifications"and Fon-'"E.g.,N.L.R B. v. Somerset Classics,Inc., 193 F.2d 613(C.A. 2), cert.denied 344 U.S. 816;N.L.R.B. v. Camco,Inc.340 F.2d 803(C.A. 5);Patio Foods, Inc., A Divisionof R. J.Reynolds Foods,Inc, 168NLRB 305."'G.C. Exits. 12(f), dated July31, and 12(g), dated August 1.4"G.C. Exh. 10.41G C Exh 14 STARLITE MFG. CO.79tana told him, "Allright, I will call you as soon as Ican, or when I can find a job for you."Alzugaray was recalled, as noted above, on Oc-tober 30 as an arc welder on work that does notrequire a certification.Respondent defends thedelay in recall of Alzugaray on the ground that nowelders were needed until October 30 and that Al-zugaray was not a certified welder when it hiredHyatt T. Weathers on August 2, who is described asan experienced and certified welder. Evidence wasintroduced to show Alzugaray had a number ofabsences, but Respondent disclaimed that that wasa reason for a delay in recall. Apparently Respon-dent's chief reasons for the failure to recall Alzu-garay earlier stem from the fact that Alzugaray,sometime in February to April, welded 19 pressurecovers which Respondentmaintainshad to be re-worked. In addition certainstainlesssteelmedicalcarts worked on by Alzugaray had required rework-ing.Thisevidencewas produced principallythrough Fontana and Paul J. Cimarusti, Respon-dent's control manager. Cimarusti testified that themedical tables required grinding.Sincetheevidence shows that welds of all welders requiredgrinding and polishing this evidence hardly carriesany weight.With regard to the 19 pressure topsCimarusti said they were made of tungsten and thewelds had cracks requiring rework by Sumii.Fontana testified that for a period of 6 months,from October 1966 to April 1967, Sumii was in-capacitated by a coronary condition and Alzugaraysubstituted for him as a heliarc welder doing workon thin and thick aluminum as well as on stainlesssteel. Fontana testified that during this period Alzu-garay's work on thick aluminum was not satisfacto-ry and had to be reworked, nevertheless, duringthat period Respondent employed no other heliarcwelders.For the reasons stated below I do not credit Fon-tana and Cimarusti with regard to the above. It wasestablished that Respondent maintains productionrecords but none was introduced. Accordinglywhether or not and to what extent the welding per-formed by Alzugaray needed reworking rests solelyon the testimony of Cimarusti and Fontana. AsSumii did not testify, and he was the one who al-legedly reworked the pressure covers, an importantwitness was not produced in addition to the com-pany records of production and rejection whichcould establish whether Sumii actually worked onrejectedwork of Alzugaray. Alzugaray crediblytestified that Fontana told him that the work heperformed on the pressure covers was good.Respondent argues that Alzugaray's certificationby an outside laboratory did not meet the highspecifications demanded by Respondent's contrac-tors.However,BillieW. Mobley, owner of Ad-vanced Testing Laboratories, Inc., testified that Al-zugaray was certified in accordance with the exactmilitary specifications required by Respondent'scontractors and that certifications from his labora-tory are accepted by North America Aviation,North American Research, and Burns Aero SeatsCompany and that his laboratory has been ap-proved by all aircraft companies including DouglasAircraft and North American. It seems ratherstrange that, after Fontana informed Alzugaray thathe would be hired if he got the proper certificationsfrom an outside laboratory on August 10, henevertheless failed to rehire Alzugaray until Oc-tober 30, and then only as an arc welder. If testingon Respondent's own equipment was absolutely es-sential, it seems that Fontana could have tested Al-zugaray onAugust 10. Moreover, Alzugaray hadbeen tested by Respondent in February and hadbeen partially certified.42 Thereafter, Alzugaray hadadditional experience and was entitled to anotheropportunity to complete his certification. This op-portunity Respondent failed to afford him. I canonly conclude that the refusal to test Alzugarayfurther and the failure to recall him to heliarc weld-ing orany other job until October 30 was dis-criminatory and because of Alzugaray's knownunionactivities and sympathies. I so find. I furtherfind that Alzugaray was refused, for discriminatoryreasons, reinstatement to the same or equivalentjob that he held prior to his discriminatory layoff onJune 23 in violation of Section 8(a)(1).With regard to Francisco Cavuto, Nicolas Perez,FaustinoMartinez, Esteban Perdomo, and CarlosGonzales, I find that the General Counsel has notshown that their subsequent reinstatement was tojobsmore onerous, inferior, or not substantiallyequivalent. As I have found, above, that with theexception of heliarc welding all other jobs wererelatively unskilled and often interchanged. I amnot persuaded that Respondent's failure to assignthe above employees upon rehire to the same jobthat they held on June 23 was motivated by dis-criminatory reasons.43 Accordingly, I shall dismissthe General Counsel's allegations that the aboveemployees with the exception of Alzugaray wereadditionallydiscriminated against by failure ofRespondent to reinstate them to the same or sub-stantially equivalent jobs.F.Alleged Violations of Section 8(a)(1)In view of the factual and legal conclusionsrecited above, I find that Foreman Mataalii (1) un-lawfully interrogated and threatened Chavez onJune 23, (2) unlawfully enlisted Hauser to engagein surveillance of Chavez on June 23, and (3) un-lawfully interrogated and threatened Hauser on orabout June 28.Ialso find that Vincent Fontana unlawfully inter-4'Resp Exh. I.i1 1 make the above finding with regard to Cavuto with distinct reserva-tions but 1 amconvincedthat despite his high qualityof work hewas filing arelativelyroutine job 80DECISIONSOF NATIONALLABOR RELATIONS BOARDrogated Cavuto on June 23 and that Foreman Polkunlawfully interrogated Gonzales onJune 23.Each of the above unlawful acts constitute inde-pendent violations of Section 8(a)(1) of the Act forwhich Respondent is accountable.I so find.Lloyd Haynes,in response to an advertisementplaced by Respondent for heliarc welders, appliedfor such a position about August 1. Haynes was anexperienced heliarc welder on aluminum and stain-less steel. He was interviewed by Fontana who readhis application, asked him why he was terminatedat his last place of employment,and then askedHaynes if he belonged to a union.Haynes aftersome delay because he was looking for a telephonenumber inthe directory replied by asking if theplant was union.Fontana, according to Haynes,replied, "No, we intend to keep it that way." Fon-tana did not employ Haynes but told him that hewould let him know when they needed more wel-ders.Haynes was never called by Respondent.Haynes, on cross-examination,stated that Fontanatold him that they had just hired a welder.Fontana denied that he asked Haynes whether hebelonged to a union.Fontana testified:My question to him was directed in a mannerthat I was asking him if he objected to belong-ing to a union,because at that time I hadbecome aware of the fact that there was an at-tempt to get a union in the plant; and I toldhim that he might be asked to join it if you[sic] were to go to work here.On the basis of Fontana's own testimony,Ifind aviolation of Section 8(a)(1). Clearly thisis an at-tempt to elicit the union preference of an applicantfor employment. Under circumstances where aunion organizational attempt is current and an em-ployer has displayed his opposition to such or-ganization,a question designed to elicit the unionpreferences of a job applicant must be consideredunlawful and violative of Section 8(a)(1). I so find.The GeneralCounsel alleged and Respondent ad-mitted that Respondent's employees were given anextra coffeebreak on June 26 pursuant to an an-nouncement promulgated on June 24.Respondentdenied that the granting of this privilege wasdesigned to interfere with union organization. As itis admitted that the additional coffeebreak was firstplanned on June 23, it is apparent that the grantingof this privilege, like the layoffs of June 23, waspart of Respondent's antiunion campaign.No otherexplanation was offered and I can conceive of noother purpose.44 Accordingly, I find a violation ofSection 8(a)( 1) of the Act in this regard.Upon the foregoing findings of fact, and upon theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section2(5) of the Act...N L R B. v L rchange Parts Co.,375 U.S 405.41 1 do not intend to imply a requirement that this aJdit,onal coffeebreakshould be withdrawn2.Respondentisengagedin commerce withinthe meaningof Section 2(6) and (7) of the Act.3.By the layoff on June 23, 1967, of Rafael Al-zugaray, Francisco Cavuto, Guillermo Diaz, CarlosGonzales, Robert Henson, Millard Kaiser, FaustinoMartinez,EstebanPerdomo,GonzaloPerez,Nicolas Perez, and Oscar Velasco, Respondent en-gaged in unfair labor practices within the meaningof Section 8(a)(3) and (I) of the Act.4.By granting an additional coffeebreak on June26, 1967, Respondent engaged in conduct violativeof Section 8(a)(1) of the Act.455.By coercivelyinterrogating employees and anapplicant for employment concerning their unionactivities, sympathies, or desires and by threateningemployees with economic reprisal if the Unionwere selected as the representative of its em-ployees, Respondent engaged in conduct violativeof Section 8(a)( 1) of the Act.6.By failing to reinstate Rafael Alzugaray to hisformer or substantially equivalent job, Respondenthas engaged in conduct violative of Section 8(a)(3)and (1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices within themeaningof Section 2(6)and (7) of the Act.8.Allegations againstRespondent not foundherein to constitute violations of the Act are herebydismissed.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section111,above, occurring in connection with its opera-tions described in section I, above,have a close, in-timate,and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inand is continuing to engage in certainunfair laborpractices, it is recommended that it be required tocease and desist therefrom and to take certain affir-mative action designed to effectuate the policies ofthe Act.As it has been found that Rafael Alzugaray, Fran-ciscoCavuto, Guillermo Diaz, Carlos Gonzales,Robert Henson,Millard Kaiser,Faustino Martinez,Esteban Perdomo, Gonzalo Perez, Nicolas Perez,and Oscar Velasco were discriminatorily laid off orterminated on June 23, 1967, it is recommendedthatRespondent offer them immediate and fullreinstatement to their former or substantiallyequivalentjobs without prejudice to seniority or STARLITE MFG. CO.81other rights and privileges,and make each wholefor anyloss of earningsthat they may have sufferedby reason of Respondent'sdiscrimination againstthem, by payment to the above-named employeesof a sum of money equal to that which normallythey would have received as wages from the date oftheir discriminatory separation until the day thatRespondent reinstates them,less any net earningsin the interim period.Backpay isto be computedon a quarterly basis in the manner established bythe BoardinF.W. Woolworth Company,90 NLRB289, with interest at the rate of 6 percent perannum to be computed in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 71616Having found that Rafael Alzugaray has not beenreinstated to his former or substantially equivalentjob as a heliarc welder,it is recommendedthat Al-zugaray be given an opportunity to qualify as a cer-tifiedwelder in Respondent'splant on Respon-dent's equipment and if he obtains the required cer-tifications he shall thenbe employedas a heliarcwelder.The unfair labor practices found herein to havebeen engaged in by Respondent are of such acharacter and scope that they strike at one of thebasic purposesthe Act wasdesignedto achieve,i.e., to afford employees freedom to engage in self-organization.It is recommended, therefore, thatRespondent cease and desist from in any mannerinterfering with, restraining,or coercing employeesin their guaranteed rights.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law,and pursuant to Section 10(c)of the Act,it is recommended that Respondent, itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in InternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO, orany other labor organization of its employees, bylaying off or discharging its employees or dis-criminating against them in any like manner inrespect to their hire or tenure of employment, orcondition of employment.(b) Coercively interrogating its employees withregard to their union preferences,activities,ordesires;threateningemployeeswitheconomicreprisalbecauseoftheirsuspectedunionpreferences,activities,or desires;and promising orgranting benefits to employees to induce them torefrain from engaging in activities leading to self-or-ganization.(c) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of rights guaranteed to them by Section 7 ofthe Act, except to the extent that such right may beaffected by an agreement requiring membership ina labor organization as a condition of employment,in conformity with the proviso to Section 8(a)(3)of the Act.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Offer Rafael Alzugaray an opportunity toacquire all required certifications as a heliarcwelderon Respondent's equipment and premisesand if he obtains such certifications to employ himas a heliarc welder.(b)Offer Guillermo Diaz and Gonzalo Perez im-mediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto seniority or other rights and privileges, and makewhole Rafael Alzugaray, Francisco Cavuto, Guiller-mo Diaz, Carlos Gonzales, Robert Henson, MillardKaiser, Faustino Martinez, Esteban Perdomo, Gon-zalo Perez, Nicolas Perez, and Oscar Velasco forany loss of pay suffered by reason of Respondent'sdiscrimination against them from June 23, 1967, totheir date of reinstatement in the manner set forthin the section herein entitled "The Remedy"; andnotify each if presently serving in the Armed Forcesof the United States of his right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d) Post at its Harbor City, California, plant, co-pies of the attached notice marked "Appendix."47Copies of said notice, on forms provided by the Re-gionalDirector for Region 31, after being dulysigned by the Company's representative, shall beposted by the Company immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 31,in writing, within 20 days from the receipt of this*iWith regard to those employees who have been reinstated prior to theissuance of this Decision,it is required only that backpay in accordancewith the above formula be paid to them from June 23, 1967, to the date oftheir reinstatement.'r In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "354-126 O-LT - 73 - pt. 1 - 7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDDecision, what steps have been taken to complyherewith.48IT IS FURTHER RECOMMENDED that the complaintherein be dismissed as to any allegations of unlaw-ful conduct other than those found above.a" In the event that this RecommendedOrder is adopted bythe Board,this provisionshall be modifiedto read. "Notify theRegionalDirector forRegion 31,in writing,within 10 days from the dateof this Order,what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage you from member-ship in International Brotherhood of Boiler-makers, Iron Shipbuilders,Blacksmiths, For-gers and Helpers,AFL-CIO,or any other labororganization,by discharging,laying off, or dis-criminating against you in any like mannerwith respect to hire or tenure of employmentor any term or condition of employment.WE WILL NOTquestion you or applicants foremployment about your union membership,deires,or sympathies.WE WILL NOTthreaten you with loss of jobsor give or promise you benefits in order tokeep you from joining or helping the above-named Union or any other union.WE WILLoffer to Guillermo Diaz and Gon-zalo Perez immediate and full reinstatement totheir former or substantially equivalent jobsand pay them for any wages due them as aresult of our discrimination.WE WILL give all the backpay due to OscarVelasco from June23, 1967,toAugust 14,1967, and to Rafael Alzugaray,FranciscoCavuto,GuillermoDiaz.CarlosGonzales,Robert Henson,Millard Kaiser,Faustino Mar-tinez,Esteban Perdomo, Gonzalo Perez, andNicolas Perez, from June23, 1967,to the datethey were put back to work in our plant.WE WILL NOT in any other way interfere withyour right:To organize yourselves;To form,join,or help unions;To bargain for your wages,hours, andworking conditions as a group throughrepresentatives of your own choosing;To refuse to do any or all of these thingsexcept as such right may be affected by anagreement requiringmembership in alabor organization as a condition of em-ployment,in conformity with the provisoto Section 8(a)(3) of the Act.STARLITEMANUFACTURINGCOMPANY(Employer)DatedBy(Representative) (Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,10th Floor, Bartlett Building,215WestSeventh Street,Los Angeles,California 90014,Telephone 688-5850.